

116 HR 4071 IH: To amend the Congressional Budget and Impoundment Control Act of 1974 to provide that concurrent resolutions on the budget include the recommended ratio of the public debt to the estimated gross domestic product for each fiscal year covered by the resolution.
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4071IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. Timmons (for himself and Mr. Panetta) introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Congressional Budget and Impoundment Control Act of 1974 to provide that concurrent
			 resolutions on the budget include the recommended ratio of the public debt
			 to the estimated gross domestic product for each fiscal year covered by
			 the resolution.
	
 1.Contents of concurrent resolutionsSection 301(a) of the Congressional Budget Act of 1974 is amended by striking and at the end of paragraph (6), by striking the period and inserting ; and at the end of paragraph (7), and by adding after paragraph (7) the following:  (8)the recommended ratio of the public debt to the estimated gross domestic product..
 2.DefinitionSection 3 of the Congressional Budget and Impoundment Control Act of 1974 is amended by adding at the end the following new paragraph:
			
 (12)The term gross domestic product means the gross domestic product of the United States, as determined by the Bureau of Economic Analysis of the Department of Commerce..
		